Filed 6/28/16 P. v. Williams CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B269820

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. LA080619)
         v.

THEO WILLIAMS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

Thomas Rubinson, Judge. Affirmed.

         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.


                            _______________________________________
       Following a plea of no contest to second-degree robbery and admission of a gun
allegation, defendant Theo Williams was sentenced to six years in state prison. He
appeals from the judgment of conviction after the denial of a motion to suppress
evidence under Penal Code section 1538.5.1 Counsel for Williams has filed a Wende
brief (People v. Wende (1979) 25 Cal. 3d 436 (Wende)) raising no arguable issues.
Williams was apprised of his right to file a supplemental brief but has not done so.
Upon review of the record for potential error, we conclude no arguable issues are
presented for review and affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On October 11, 2014, at approximately 1:50 a.m., Los Angeles police officers
received a radio call reporting a robbery involving a gun. According to the radio call,
the suspects fled in a red Cadillac with paper plates on Sepulveda Boulevard in the
San Fernando Valley. Shortly after the radio call, a Los Angeles Fire Department
ambulance radioed that it was following the red Cadillac northbound on Sepulveda
Boulevard. The ambulance continued to follow the car until police caught up with the
Cadillac and conducted a traffic stop.
       After the traffic stop, the car’s three occupants--Williams, Robert Brown, and the
driver, Brenda Clark--were pulled out of the car and handcuffed against a wall. A few
minutes later, the robbery victim was brought to the scene and identified all three
occupants as being involved in the robbery. While the police were searching the trunk
of the car, they found a semiautomatic gun wedged between the rear passenger seat and
the trunk. Although the interior of the car was searched before the victim was brought
to the scene, the search of the trunk of the car--and the discovery of the gun--did not
occur until after Williams and the other occupants of the car had been identified by the
victim.
       By information filed on June 3, 2015, Williams was charged with second-degree
robbery in violation of section 211. It was also alleged he personally used a handgun


1
       All undesignated statutory references are to the Penal Code.

                                             2
within the meaning of section 12022.53, subdivision (b). Williams filed a motion to
suppress evidence which was heard on August 6, 2015. The trial court denied the
motion, finding the automobile exception to the warrant requirement and the doctrine of
inevitable discovery allowed it to consider the seized evidence.
       On October 7, 2015, Williams pled no contest to second-degree robbery and
admitted a newly-added, but less serious, gun allegation under section 12022.5,
subdivision (a). The court sentenced him to a total of six years in state prison. The
court imposed the midterm of three years for the robbery conviction, and a consecutive
low term of three years for the gun allegation. The remaining allegations were
dismissed on the prosecutor's motion.
                                      DISCUSSION
       Section 1237.5 generally precludes an appeal from a judgment of conviction after
a plea of no contest or guilty unless the defendant has applied for, and the trial court has
granted, a certificate of probable cause. There are two exceptions: (1) a challenge to
a search and seizure ruling, as to which an appeal is proper under section 1538.5,
subdivision (m); and (2) post-plea sentencing issues. (People v. Shelton (2006)
37 Cal. 4th 759, 766.) Here, Williams appealed without a certificate of probable cause.
Therefore, our review is limited to the court’s search and seizure ruling and post-plea
sentencing issues.
       The trial court properly denied Williams’ motion to suppress. The automobile
exception to the warrant requirement of the Fourth Amendment makes it lawful to
search a readily mobile vehicle, without a warrant or consent, upon probable cause to
believe that the vehicle contains contraband or evidence of a crime. (Pennsylvania v.
Labron (1996) 518 U.S. 938, 940.). Here, it was undisputed that the robbery involved
the use of a gun, the suspects fled the scene of the crime in a distinctive red Cadillac
with paper plates, and the victim identified Williams and the other occupants of the car
as being involved in the robbery. Further, even if the police did not have probable cause
to conduct a warrantless search of the car, pursuant to the doctrine of inevitable
discovery, the seizure of the handgun was justified. Under this doctrine, although


                                             3
evidence obtained through illegal actions is inadmissible, where the court finds the
challenged evidence would have been eventually secured through legal means
regardless of the improper conduct, the inevitable discovery exception allows the
evidence to be admitted. (People v. Superior Court (Tunch) (1978) 80 Cal. App. 3d 665,
673.) Because the police had a legitimate interest in taking an inventory of the contents
of the Cadillac, it was inevitable the gun would have been discovered during the course
of an inventory search of the car. (People v. Smith (2002) 95 Cal. App. 4th 283, 294.)
As for Williams’ state prison sentence, there is no basis for vacating the agreed-upon
and lawfully imposed six year sentence.




                                            4
                                   DISPOSITION
      We have examined the entire record and are satisfied Williams’ counsel has
complied fully with his responsibilities. (Smith v. Robbins (2000) 528 U.S. 259,
278-284; Wende, supra, 25 Cal.3d at p. 443.) The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    LAVIN, J.

WE CONCUR:




      ALDRICH, Acting P. J.




                  *
      HOGUE, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           5